C. A. 9th Cir. Treating the papers in this case as a petition for a writ of certiorari and as a motion of counsel to be relieved from perfecting and prosecuting the petition, we take no present action on the petition and refer the motion to the Court of Appeals for the Ninth Circuit for consideration and action in the light of what petitioner's counsel refers to as paragraph 4 (c) of the "provisions for the representation on appeal of defendants financially unable to obtain representation, adopted by the Judicial Council of the Ninth Circuit, pursuant to the provisions of the Criminal Justice Act of 1964,” which is said to require counsel appointed in the Court of Appeals to file a petition for certiorari “if requested to do so by the defendant.”